1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   LILIANA HERNANDEZ, MIRANDA                No. 2:18-cv-2419 WBS EFB
     ALEXANDER, NATASHA JOFFE, and ROHIT
13   SHARMA, on behalf of themselves and
     others similarly situated,
14                                             ORDER RE: MOTION FOR
                 Plaintiffs,                   LEAVE TO FILE A SECOND
15                                             AMENDED COMPLAINT
         v.
16
     AFSCME CALIFORNIA; AFSCME LOCAL 3299
17   and AFSCME LOCAL 2620, as
     representatives of the class of all
18   chapters and affiliates of AFSCME
     CALIFORNIA; EDMUND G. BROWN, in his
19   official capacity of Governor of the
     State of California; XAVIER BECERRA,
20   in his official capacity as Attorney
     General of the State of California;
21   RALPH DIAZ, in his official capacity
     as Acting Secretary of the
22   California Department of Corrections
     and Rehabilitation; BETTY YEE, in
23   her official capacity as State
     Controller of California; ERIC
24   BANKS, PRISCILLA WINSLOW, ERICH
     SHINERS, and ARTHUR A. KRANTZ, in
25   their official capacities as chair
     and members of the California Public
26   Employment Relations Board,

27               Defendants.

28
                                     1
1                                ----oo0oo----

2              Before this court is plaintiffs’ Motion for Leave to

3    File a Second Amended Complaint.1   (Docket No. 62.)    All

4    defendants have filed statements of non-opposition to this

5    motion.   (Docket Nos. 63 & 64.)

6              Because this court has not filed a pretrial scheduling

7    order under Federal Rule of Civil Procedure 16, plaintiffs’

8    motion to amend is subject to Rule 15(a)(2) of the Federal Rules

9    of Civil Procedure.   See Johnson v. Mammoth Recreations, Inc.,

10   975 F.2d 604, 607-8 (9th Cir. 1992).     In light of defendants’

11   non-opposition, Rule 15(a)’s liberal standard, and the policy in

12   favor of deciding cases on the merits, the court will grant

13   plaintiff’s motion for leave to amend.      See Eminence Capital, LLC

14   v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (explaining

15   that there is a presumption in favor of granting leave to amend

16   under Rule 15(a)).

17             IT IS THEREFORE ORDERED that plaintiffs’ Motion for

18   Leave to File a Second Amended Complaint (Docket No. 62) be, and

19   the same hereby is, GRANTED.   Plaintiffs shall file their Second

20   Amended Complaint within twenty days of the date this Order is
21   signed.

22             IT IS FURTHER ORDERED that defendants’ pending motion

23   to dismiss (Docket No. 51) and motion for partial judgment on the

24   pleadings (Docket No. 56) be, and the same hereby are, DENIED

25   WITHOUT PREJUDICE to them being re-filed in light of plaintiffs’

26   Second Amended Complaint.
27
          1    On the court’s own motion and pursuant to Local Rule
28   230(g), the court decides the motion without oral argument.
                                     2
1    Dated:   April 1, 2019

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              3
